DETAILED ACTION
The Amendment filed November 6, 2020 has been entered.
Claims 2 and 7-33 are cancelled.
Claims 3, 4 and 6 are currently amended.
Claims 1 and 3-6 are pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
All previous objections and rejections not set forth below have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
The rejection of claim 1 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the amendment of claim 1.  
The rejection of claim 2 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the cancellation of claim 2.  
The rejection of claim 7 on the judicially-created basis that it contains an improper Markush grouping of alternatives is withdrawn in light of the cancellation of claim 7.  
The rejection of claim 2 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in light of the cancellation of claim 2.  
is withdrawn in light of the cancellation of claim 2.  
The rejection of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention is withdrawn in light of the cancellation of claim 7.  
The previous rejection of claims 3 and 4 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the amendment of claims 3 and 4.  
The rejection of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of the cancellation of claim 7.
The rejection of claims 1 and 3-6 35 U.S.C. 102(a)(1) as being anticipated by Yedidia et al. Induction of defense responses in cucumber plants (Cucumis sativus L. ) By the biocontrol agent trichoderma harzianum. Appl. Environ. Microbiol. 1999 Mar;65(3):1061-70 is withdrawn in light of the amendment of claim 1.
The rejection of claims 1-6 under 35 U.S.C. 102(a)(1) as being anticipated by Lei et al. WO 2013/078365, published May 30, 2013 is withdrawn is withdrawn in light of the amendment of claim 1, which is interpreted to require the delivery of a specific amount of 5 cfu per ml, page 26 paragraph [0087]).
The rejection of claims 1-4 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 21-22 of U.S. Patent No. 9,249,061 is withdrawn in light of the amendment of claim 1, which is interpreted to require the delivery of a specific amount of Trichoderma viride strain K5, the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. The claims of U.S. Patent No. 9,249,061, when read in light of its specification, do not require the delivery of this specific amount of Trichoderma viride strain K5.
The rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 and 14-17 of U.S. Patent No. 8,716,001 is withdrawn in light of the amendment of claim 1.
The rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 and 12-15 of U.S. Patent No. 8,877,480 is withdrawn in light of the amendment of claim 1. 
The rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4, 8-9 and 11-14 of U.S. Patent No. 8,877,481 is withdrawn in light of the amendment of claim 1. 
The provisional rejection of claims 1-4 and 6 on the ground of nonstatutory double patenting as being unpatentable over claims 26 and 41 of copending Application No. 16/098,481 (reference application) is withdrawn in light of the amendment of claim 1, which is interpreted to require the delivery of a specific amount of Trichoderma viride strain K5, the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. The claims of copending 
The provisional rejection of claims 1-4 on the ground of nonstatutory double patenting as being unpatentable over claim 3 of copending Application No. 16/498,006 (reference application) is withdrawn in light of the amendment of claim 1, which is interpreted to require the delivery of a specific amount of Trichoderma viride strain K5, the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. The claims of copending Application No. 16/498,006, when read in light of its specification, do not require the delivery of this specific amount of Trichoderma viride strain K5.
The provisional rejection of claims 1-4 and 6 on the ground of nonstatutory double patenting as being unpatentable over claim 13 of copending Application No. 16/639,070 (reference application) is withdrawn in light of the amendment of claim 1, which is interpreted to require the delivery of a specific amount of Trichoderma viride strain K5, the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. The claims of copending Application No. 16/639,070, when read in light of its specification, do not require the delivery of this specific amount of Trichoderma viride strain K5.
The provisional rejection of claims 1-6 on the ground of nonstatutory double patenting as being unpatentable over claims 2-3, 6 and 13 of copending Application No. 16/703,626 (reference application) is withdrawn in light of the amendment of claim 1, which is interpreted to require the delivery of a specific amount of Trichoderma viride strain K5, the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. The claims of copending Application No. 16/703,626, when read in light of its specification, do not require the delivery of this specific amount of Trichoderma viride strain K5.
Claim Interpretation
Claim 1 as currently amended requires in part (a) the delivery of a treatment consisting essentially of Trichoderma viride strain K5 (NRRL B-50520) to a root cortex of at least one plant, in part (b) the delivery of an amount of Trichoderma viride strain K5 (NRRL B-50520) in step (a) that is sufficient to enhance photosynthetic efficiency of the at least one plant; and in part (c) the delivery of an amount that is sufficient to increase a biomass of the root. While an amount of Trichoderma viride strain K5 (NRRL B-50520) in step (a) that is sufficient to enhance photosynthetic efficiency of the at least one plant, and an amount that is sufficient to increase a biomass of the root, do not find explicit support in the specification, the specification does disclose a single delivered amount of Trichoderma viride strain K5 (NRRL B-50520), the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. Accordingly, claim 1 when read in light of the specification, is interpreted to require the delivery of a specific amount of Trichoderma viride strain K5, the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


The limitation “a treatment consisting essentially of Trichoderma viride strain K5 (NRRL B-50520)”, added to claim 1 by amendment, does not find explicit support in the specification. Further, limitation does not have implicit support in the specification because the specification does not explain what materials do and do not do not materially affect the basic and novel characteristics of “a treatment consisting essentially of Trichoderma viride strain K5 (NRRL B-50520)”. Accordingly, the limitation “a treatment consisting essentially of Trichoderma viride strain K5 (NRRL B-50520)” does not find explicit support in the specification, and thus constitutes new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, and claims 3-6 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 

Claim 1, and claims 3-6 dependent thereon, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 as currently amended is indefinite in its requirement in part (b) for the delivery of an amount of Trichoderma viride strain K5 (NRRL B-50520) delivered in step (a) is sufficient to enhance photosynthetic efficiency of the at least one plant and for its requirement in part (c) for the delivery of an amount delivered is sufficient to increase a biomass of the root, because the requirement for the delivery of an amount in two different steps implies the delivery of two different amounts, whereas the specification only discloses a single delivered amount of Trichoderma viride strain K5 (NRRL B-50520).

Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 4 as currently amended is drawn to the method of claim 1, further comprising in step (a) delivering a sufficient amount to increase a crop yield of said plant. It is unclear how much treatment is delivered, since “further comprising” in a dependent claim implies the delivery of additional treatment, but the specification only discloses a single delivered amount of Trichoderma viride strain K5 (NRRL B-50520), the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further 

Claims 3 and 4 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Claim 3 as currently amended is drawn to the method of claim 1, further comprising in step (a) delivering a sufficient amount to enhance nitrogen utilization efficiency by said plant and to result in an increase in measured nitrogen in said plant. Claim 4 as currently amended is drawn to the method of claim 1, further comprising in step (a) delivering a sufficient amount to increase a crop yield of said plant. Claim 1 specifies in part (b) “an amount of Trichoderma viride strain K5 (NRRL B-50520) delivered in step (a) is sufficient to enhance photosynthetic efficiency of the at least one plant” and in part (c) “wherein said amount delivered is sufficient to increase a biomass of the root, and wherein the increased carbon dioxide is sequestered in the increased biomass of the root”, but the specification only discloses a single delivered amount of Trichoderma viride strain K5 (NRRL B-50520), the amount specified in paragraph [0115] of the specification, 1 X 109 cfu/ml. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Remarks
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA E COLLINS whose telephone number is (571)272-0794.  The examiner can normally be reached on M-R 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/CYNTHIA E COLLINS/Primary Examiner, Art Unit 1662